NextGen | Northern District of Iowa-Display Receipt                 https://iand-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?116259121954838-L...



         MIME-Version:1.0
         From:ndia.ecf.notification@iand.uscourts.gov
         To:ndia.ecf.notification@iand.uscourts.gov
         Bcc:
         --Case Participants: Monica Clark (clark.monica@dorsey.com), Larry S Eide
         (eide@pappajohnlaw.com), Eric W Lam (elam@simmonsperrine.com, kcarmichael@spmblaw.com,
         tdomeyer@spmblaw.com), Eric Jay Langston (elangston@spmblaw.com), Randall E Nielsen
         (nielsen@pappajohnlaw.com), Charles L Smith (csmith@telpnerlaw.com), Charles McQuillen
         Thomson (cthomson@doall.com), US Bankruptcy Clerk-IAND (appeals@ianb.uscourts.gov), Chief
         Magistrate Judge Kelly K.E. Mahoney (jami_gollhofer@iand.uscourts.gov,
         kelly_mahoney@iand.uscourts.gov), Judge CJ Williams (cj_williams@iand.uscourts.gov,
         graham_carl@iand.uscourts.gov, jackson_obrien@iand.uscourts.gov,
         sali_vanweelden@iand.uscourts.gov)
         --Non Case Participants:
         --No Notice Sent:

         Message-Id:<2266140@iand.uscourts.gov>
         Subject:Activity in Case 6:20-cv-02041-CJW-KEM Thomson et al v. Smith et al Bankruptcy
         Appeal
         Content-Type: text/html

         This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
         this e-mail because the mail box is unattended.
         ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
         attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
         all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
         apply to all other users. To avoid later charges, download a copy of each document during this first
         viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
         apply.

                                                         U.S. District Court

                                                      Northern District of Iowa

         Notice of Electronic Filing

         The following transaction was entered on 6/17/2020 at 1:00 PM CDT and filed on 6/17/2020
         Case Name:           Thomson et al v. Smith et al
         Case Number:         6:20-cv-02041-CJW-KEM
         Filer:               First Security Bank & Trust Co.
                              Four Keys, LLC
         Document Number: 1

         Docket Text:
         NOTICE of Appeal from Bankruptcy Appellate Panel. Bankruptcy Appellate Panel case number
         20-6013. Bankruptcy Court case number 19-507. File received. Election by First Security Bank
         & Trust Co and Four Keys, LLC. (pac)


         6:20-cv-02041-CJW-KEM Notice has been electronically mailed to:

         Larry S Eide     eide@pappajohnlaw.com

         Eric W Lam       elam@simmonsperrine.com, kcarmichael@spmblaw.com, tdomeyer@spmblaw.com


1 of 2                                                                                                                 6/22/2020, 1:21 PM
NextGen | Northern District of Iowa-Display Receipt                https://iand-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?116259121954838-L...




         Randall E Nielsen       nielsen@pappajohnlaw.com

         Charles L Smith       csmith@telpnerlaw.com

         Charles McQuillen Thomson           cthomson@doall.com

         Monica Clark       clark.monica@dorsey.com

         Eric Jay Langston       elangston@spmblaw.com

         US Bankruptcy Clerk-IAND            APPEALS@IANB.USCOURTS.GOV

         6:20-cv-02041-CJW-KEM Notice has been delivered by other means to:

         The following document(s) are associated with this transaction:

         Document description:Main Document
         Original filename:n/a
         Electronic document Stamp:
         [STAMP dcecfStamp_ID=1025896836 [Date=6/17/2020] [FileNumber=2266138-0
         ] [374a97dc9c5d34e168b9c7a14d602dd244e551a7b315ee2c937f18b41f574a2819e
         7f8e40400c66885ee7beea927b4fb1524b74c3319d9068f78a7853f277d67]]




2 of 2                                                                                                                6/22/2020, 1:21 PM
